Citation Nr: 0842487	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-18 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, residual of back injury status post laminectomy, 
currently rated 40 percent disabling. 

2.  Entitlement to service connection for bilateral hip 
strain as secondary to service-connected lumbosacral strain.  

3.  Entitlement to service connection for degenerative joint 
disease of the knees bilaterally, as secondary to service-
connected lumbosacral strain.  

4.  Entitlement to service connection for bilateral ankle 
strain, as secondary to service-connected lumbosacral strain.  

5.  Entitlement to service connection for cold weather injury 
of the lower extremities.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from October 1973 
to April 1976.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran in his June 2006 VA Form 9 requested a Central 
Office Board hearing in Washington, DC.  However, the 
veteran's authorized representative in November 2008 
contacted the Board by telephone to inform that the veteran 
wished to cancel his Central Office Board hearing scheduled 
for January 2009, and that he instead desired that the claims 
file be returned to the RO for a Travel Board remand.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge at the RO, as the 
docket permits.  All correspondence and 
any hearing transcripts regarding this 
hearing should be associated with the 
claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




